IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DOMINIC MICHAUD BLAND,

              Appellant,

 v.                                                     Case No. 5D17-1626

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 6, 2018

Appeal from the Circuit Court
for Brevard County,
Robin C. Lemonidis, Judge.

James S. Purdy, Public Defender, and
Glendon George Gordon, Jr., and Benjamin
A. Schumann, Assistants Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.

COHEN, C.J.

       Dominic Bland appeals the denial of his motion to withdraw plea, arguing that the

trial court erred in denying his request to represent himself and requiring him to proceed

with court-appointed counsel. We affirm.
       The State charged Bland with a series of crimes in two separate cases. In one

case, Bland was charged with fleeing or attempting to elude law enforcement with high

speed or wanton disregard, resisting an officer with violence, and driving while license

canceled, suspended, or revoked. In the other case, Bland was charged with two counts

of attempted second-degree murder while inflicting great bodily harm or death, four

counts of attempted second-degree murder while discharging a firearm from a vehicle,

and discharging a firearm from a vehicle.

       As the cases proceeded, Bland requested the trial court to discharge his current

counsel and appoint new counsel. 1 The court conducted a Nelson 2 inquiry, after which it

denied Bland’s request. Bland does not challenge that ruling on appeal. However,

immediately after the court denied his request for different counsel, Bland asked to

represent himself.

       The court proceeded to conduct a Faretta 3 inquiry, explaining the disadvantages

of self-representation and detailing the maximum penalties Bland faced on each charge

if convicted. Bland indicated that he was twenty-five years old, had completed the tenth

grade and passed a high school equivalency test, was able to read, write, and understand

English, and had never been treated for mental illness. He also stated that he had no

legal training or experience and that he had not represented himself in any past criminal



       1   Defense counsel at the time was Bland’s third court-appointed attorney.
       2 See Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973) (setting forth procedure
for inquiry trial court must make upon defendant’s request to discharge court-appointed
counsel based on claim of counsel’s incompetency).
       3 See Faretta v. California, 422 U.S. 806 (1975) (requiring trial courts to conduct
inquiry to ensure defendant knowingly and intelligently waives his or her right to counsel).



                                             2
proceedings. Bland had no knowledge of the rules of criminal procedure or evidence,

which was made clear by a series of questions. Following the inquiry, the court

summarized:

              All right. Mr. Bland, I must advise you that in my opinion you
              would be far better defended by a trained lawyer, than you
              can be by yourself, and I think it is unwise for you [to] try and
              represent yourself, because you’re not familiar with the law,
              you’re not familiar with the court procedure, you’re not familiar
              with the rules of evidence, and I would strongly urge you not
              to try and represent yourself. And I can tell you that most of
              the judges in this County will tell anyone who is asking to
              represent themselves, especially in a very serious matter, that
              it almost is—almost always ended very badly for that person
              that is trying to represent himself.

      Acknowledging the difficulties and disadvantages of self-representation, as well as

the maximum penalties he faced, Bland maintained his request to represent himself. The

court determined that Bland’s decision was knowing and voluntary, yet denied the request

based on Bland’s limited education and unfamiliarity with the rules of evidence and trial

procedure.

      Within a week of the Nelson and Faretta inquiries, the trial court held a status

hearing to readdress Bland’s request for self-representation. At the hearing, Bland

indicated that he was satisfied with being represented by counsel. Thereafter, Bland did

not renew his request to represent himself.

      Prior to trial, Bland announced that he wished to accept the State’s latest plea

offer. Bland agreed to plead no contest to fleeing or attempting to elude law enforcement

with high speed or wanton disregard in the first case, and to discharging a firearm from a

vehicle in the second case. The State was to enter nolle prosequis on all other charges.

The court allowed Bland and his counsel time to fill out and review a plea form and




                                              3
conducted a thorough plea colloquy. Bland stated that he was satisfied with his counsel’s

representation and was entering the plea freely and voluntarily. The court accepted the

plea and sentenced Bland to seven years’ incarceration, followed by three years’

probation.

      Bland subsequently filed a motion to withdraw his plea, alleging that he was

compelled to enter the plea because he felt he would suffer “poor and indifferent”

representation had he proceeded to trial with his court-appointed counsel. The court

denied the motion after a hearing based on Bland’s prior assertions that he was satisfied

with counsel’s representation. This appeal followed.

      An accused has a constitutional right to self-representation when the decision is

made knowingly and intelligently. See Faretta v. California, 422 U.S. 806, 835 (1975).

Here, we have no criticism of the substance of the trial court’s Faretta inquiry. The court

properly determined Bland’s age, education, mental condition, experience with and

knowledge of criminal proceedings, and understanding of the disadvantages and dangers

of self-representation. See Davis v. State, 10 So. 3d 176, 178 (Fla. 5th DCA 2009).

However, the trial court’s conclusion following the Faretta inquiry erroneously focused on

Bland’s ability to competently represent himself at trial instead of his competence to make

the decision to represent himself. See Petruschke v. State, 192 So. 3d 550, 553 (Fla. 4th

DCA 2016) (“The likelihood that a defendant would incompetently represent himself is not

a valid reason to deny an unequivocal and knowing request for self-representation.”

(citing Hooker v. State, 152 So. 3d 799, 802 (Fla. 4th DCA 2014))). The State properly

concedes that the trial court applied the incorrect standard in denying Bland’s request for

self-representation. Nonetheless, under these circumstances, where Bland indicated he




                                            4
was satisfied proceeding with counsel subsequent to the Faretta inquiry, we find that

Bland abandoned his request for self-representation. See Lindsey v. State, 69 So. 3d
363, 365 (Fla. 5th DCA 2011) (“A waiver occurs if it is reasonably shown that the

defendant has abandoned an initial request for self-representation.” (citing Kearse v.

State, 605 So. 2d 534, 537 (Fla. 1st DCA 1992))).

       We also find no abuse of discretion in the denial of Bland’s motion to withdraw his

plea. The trial court rejected Bland’s contention that he was compelled to enter the plea

because Bland had represented that he was satisfied with counsel in the prior

proceedings, including the plea colloquy. The trial court properly denied Bland’s motion.

See Altersberger v. State, 216 So. 3d 621, 627 (Fla. 2017) (“[O]nce a sentence has been

imposed, a defendant must demonstrate manifest injustice or prejudice in order to

withdraw a guilty plea.”).

       AFFIRMED.

PALMER and ORFINGER, JJ., concur.




                                            5